[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO REOPEN JUDGMENT AND MODIFY ARBITRATION AWARD
The court issued a memorandum of decision in this matter on April 18, 1991 in which it granted an application to vacate an award and denied an application to confirm the same. No motion to modify was ever filed.
Defendants now move the court to reopen that judgment and modify the award because on May 14, 1991 our Supreme Court issued an opinion in Chmielewski v. Aetna Casualty  Surety Co., 218 Conn. 646 allowing a court to modify an award. id. 678-680.
The modification defendants seek is "by reallocating [plaintiff's] share of the arbitration award to The Hartford [Insurance Group]" (The Hartford).
At the hearing on this motion to reopen and modify an attorney for The Hartford was present but did not really contribute.
Translated into numbers the modification defendants seek would require The Hartford to pay an additional $350,000. The Hartford's unexpended UM coverage is $421,950 and thus, numerically it could pay the additional sum.
The court cannot modify the award to order the non-party Hartford to pay an additional $350,000. The court does not believe Chmielewski speaks to this issue.
Motions denied.
N. O'NEILL, J. CT Page 5060